Cooper, C. J.,
specially concurring.
In Ferguson v. State, 71 Miss., 805, in which the question as to whether the female, carnal knowledge of whom the defendant had obtained by promise of marriage, must have been of previous chaste character, was not necessarily involved. Judge Campbell and I doubted whether, under our statute,, this fact was essential, and, in a concurring opinion therein, I expressed the opinion that such previous chaste character was not required. On a more careful examination of the question, I have reached the opposite conclusion. I ain largely influenced by the fact that, in another section of the statute (§ 1004), where the seduction of females under sixteen years of age is denounced, the female must have been of previous chaste character. I cannot believe that the penaty of the law is denounced against the seducer of a female under the age of sixteen, only when she is of previous chaste character, and, yet, that previous chaste character is not essential when the woman is above that age. .